Hubbs, J. (dissenting):
I think the opinion in the case of Uhl v. Hartwood Club (221 N. Y. 588), which was not cited in the briefs or called to the court’s attention on the argument, when read in connection with the dissenting opinion in the same case (177 App. Div. 46), clearly establishes the fact that the plaintiff in this action comes within the Workmen’s Compensation Law, The decision in the Court of Appeals disposes of the argument that the defendant’s lumbering was a mere incident to his farm business. (See, also, Zubradt v. Estate of Shepard, 180 App. Div. 20.)
¡ Judgment and order reversed and new trial ordered, with costs to appellant to abide event.